123 F.3d 1275
Douglas Edward GRETZLER, Petitioner-Appellant,v.Terry L. STEWART, Director of Arizona Department ofCorrections, Respondent-Appellee.
No. 95-99023.
United States Court of Appeals,Ninth Circuit.
Aug. 27, 1997.

Before:  FARRIS, PREGERSON, and LEAVY, Circuit Judges.


1
Prior report: 112 F.3d 992.


2
Judges Farris and Leavy have voted to deny appellant's petition for rehearing.  Judge Pregerson has voted to grant the petition for rehearing.  Judge Pregerson has voted to grant the suggestion for rehearing en banc, and Judges Farris and Leavy have recommended rejecting the suggestion for rehearing en banc.


3
The full court was advised of the suggestion for rehearing en banc.  An active judge requested a vote on whether to rehear the matter en banc.  The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration.  Fed. R.App. P. 35.


4
The petition for rehearing is DENIED and the suggestion for rehearing en banc is REJECTED.